Exhibit 10.1

﻿

INDEPENDENT CONTRACTOR SERVICES AGREEMENT

﻿

Effective Date: September 2, 2020

(subject to the terms and conditions contained herein)

﻿

This Agreement is made by and between Anterix Inc.(“Company”), a Delaware
corporation having its principal place of business at 3 Garret Mountain Plaza,
Woodland Park, New Jersey 07424 and Brian D. McAuley, an independent consultant
with the following address: 253 Indian Trail Drive, Franklin Lakes, N. J. 07417
(the “Contractor”).

﻿

1. Engagement of Services. Company may issue Project Assignments to Contractor
in the form attached to this Agreement as Exhibit A (“Project Assignment”).
Subject to the terms of this Agreement, Contractor will render the services set
forth in Project Assignment(s) accepted by Contractor by the completion dates
set forth therein (collectively, the “Services”).

﻿

2. Compensation. Company will pay Contractor the fee set forth in each Project
Assignment for services rendered pursuant to this Agreement and the applicable
Project Assignment. Contractor will be reimbursed for reasonable business
expenses, as described in the Project Assignment, to the extent submitted to the
Company with accompanying supporting documentation (e.g., receipts), within
thirty (30) days of being incurred. Upon termination of this Agreement for any
reason, Contractor will be paid fees and expenses on the basis stated in any
active Project Assignment(s) for work which has been completed.

3. Independent Contractor Relationship. Contractor’s relationship with Company
is that of an independent contractor, and nothing in this Agreement is intended
to, or should be construed to, create a partnership, agency, joint venture or
employment relationship. Contractor will not be entitled to any of the benefits
which Company may make available to its employees, including, but not limited
to, group health or life insurance, profit-sharing or retirement benefits.
Contractor is not authorized to make any representation, contract or commitment
on behalf of Company. Contractor is solely responsible for, and will file, on a
timely basis, all tax returns and payments required to be filed with, or made
to, any federal, state or local tax authority with respect to the performance of
services and receipt of fees under this Agreement. Contractor is solely
responsible for, and must maintain adequate records of, expenses incurred in the
course of performing services under this Agreement. No part of Contractor’s
compensation will be subject to withholding by Company for the payment of any
social security, federal, state or any other employee payroll taxes. Company
will regularly report amounts paid to Contractor by filing Form 1099-MISC with
the Internal Revenue Service as required by law.

﻿

4.



Intellectual Property Rights.

﻿

4.1



Disclosure and Assignment of Inventions.

﻿

(a) Inventions. “Inventions” includes any and all new or useful art, discovery,
improvement, technical development, or invention, whether or not patentable and
all related know-how, designs, mask works, trademarks, formulae, processes,
manufacturing techniques, trade secrets, ideas, artworks, software or other
copyrightable or patentable work, that Contractor, solely or





--------------------------------------------------------------------------------

 

jointly with others, make, conceive or reduce to practice within the scope of
Contractor’s work for

Company under this Agreement.

﻿

(b) Disclosure and Ownership of Inventions. Contractor agrees to promptly
disclose every Invention. Contractor hereby assigns and agrees to assign to
Company or its designee its entire right, title and interest worldwide in all
such Inventions and any associated intellectual property rights.

﻿

(c) Assistance. Contractor agrees to execute upon Company’s request a signed
transfer of copyright to Company in the form required by Company, for all
Inventions subject to copyright protection, including computer programs, notes,
sketches, drawings and reports. Contractor agrees to assist Company in any
reasonable manner to obtain and enforce for Company’s benefit patents,
copyrights, mask works, and other property rights in any and all countries, and
Contractor agrees to execute, when requested, patent, copyright or similar
applications and assignments to Company and any other lawful documents deemed
necessary by Company to carry out the purpose of this Agreement. If called upon
to render assistance under this paragraph, Contractor will be entitled to a fair
and reasonable fee in addition to reimbursement of authorized expenses incurred
at the prior written request of Company. In the event that Company is unable for
any reason to secure Contractor’s signature to any document required to apply
for or execute any patent, copyright or other applications with respect to any
Inventions (including improvements, renewals, extensions, continuations,
divisions or continuations in part thereof), Contractor hereby irrevocably
designates and appoints Company and its duly authorized officers and agents as
its agents and attorneys-in-fact to act for and in its behalf and instead of
Contractor, to execute and file any such application and to do all other
lawfully permitted acts to further the prosecution and issuance of patents,
copyrights, mask works or other rights thereon with the same legal force and
effect as if executed by Contractor.

4.2



Confidential Information.

﻿

(a) Definition of Confidential Information. “Confidential Information” as used
in this Agreement shall mean any and all technical and non-technical information
including patent, copyright, trade secret, and other proprietary information,
techniques, sketches, drawings, models, inventions, know-how, processes,
apparatus, equipment, algorithms, software programs, software source documents,
and formulae related to the current, future and proposed products and services
of Company, its suppliers and customers, and includes, without limitation, its
respective information concerning research, experimental work, development,
design details and specifications, engineering, financial information,
procurement requirements, purchasing manufacturing, customer lists, business
forecasts, sales and merchandising and marketing plans and information.

﻿

(b) Nondisclosure and Nonuse Obligations. Contractor agrees that at all times
during or subsequent to the term of this Agreement, Contractor will keep
confidential and not divulge, communicate, or use Company Confidential
Information, except for Contractor’s own use during the Term of this Agreement
to the extent necessary to perform Project Assignment(s) for the benefit of
Company. Contractor agrees that it shall treat all Confidential Information of
Company with the same degree of care as it accords to its own Confidential
Information, and Contractor represents that it exercises reasonable care to
protect its own Confidential Information. Contractor will immediately give
notice to Company of any unauthorized use or disclosure of the Confidential
Information. Contractor agrees to assist Company in remedying any such
unauthorized use or disclosure of the Confidential Information.



--------------------------------------------------------------------------------

 

(c) Exclusions from Nondisclosure and Nonuse Obligations. Contractor’s
obligations under Paragraph 4.2(b) (“Nondisclosure and Nonuse Obligations”) with
respect to any portion of Confidential Information shall terminate when
Contractor can document that: (a) it was in the public domain at or subsequent
to the time it was communicated to Contractor by the disclosing party through no
fault of Contractor; (b) it was rightfully in Contractor’s possession free of
any obligation of confidence at or subsequent to the time it was communicated to
Contractor by the disclosing party; (c) it was developed by employees or agents
of Contractor independently of and without reference to any information
communicated to Contractor by the disclosing party; or (d) the communication was
in response to a valid order by a court or other governmental body,
was otherwise
required by law, or was necessary to establish the rights of either party under
this Agreement.

(d) Disclosure of Third Party Information. Neither party shall communicate
any information to the other in
violation of the proprietary rights of any third party.

﻿

4.3  Return of Company’s Property. All materials furnished to Contractor by
Company, whether delivered to Contractor by Company or made by Contractor in the
performance of Services under this Agreement (the “Company Property”) are the
sole and exclusive property of Company or its suppliers or customers. Contractor
agrees to promptly deliver the original and any copies of the Company Property
to Company at any time upon Company’s request. Upon termination of this
Agreement by either party for any reason, or termination of a Project
Assignment, as provided herein, Contractor agrees to promptly deliver to Company
or destroy, at Company’s option, the original and any copies of the Company
Property. Contractor agrees to certify in writing that Contractor has so
returned or destroyed all such Company Property.

5. No Conflict of Interest. During the term of this Agreement, Contractor will
not accept work, enter into a contract, or accept an obligation, inconsistent or
incompatible with Contractor’s obligations, or the scope of Services rendered
for Company, under this Agreement and/or the Project Assignments. If Contractor
provides notice of a potential conflict to the Company, the Company and
Contractor shall discuss the potential conflict and the ability of Contractor to
continue to perform obligations to the Company pursuant to this Agreement or any
Project Assignment. If following this discussion the Company determines that a
conflict exist, and Contractor nevertheless elects to pursue such conflicting
work, contract or obligation, this Agreement shall be deemed immediately
terminated by Company for Cause.

6.



Term and Termination.

﻿

6.1 Term. This Agreement is effective as of the Effective Date set forth above,
subject to Contractor’s prior departure from the Board of Directors, and will
terminate on September 1, 2021 (the “Consulting End Date”), unless earlier
terminated, as provided hereunder, or unless extended upon agreement of the
parties at least 30 days before the end of the term.

﻿

6.2



Termination by Company.

﻿

(a) In addition to any termination for Cause that may occur in accordance with
Section 5, Company may terminate this Agreement, and any Project Assignment,
with or without Cause (as such term is defined in the Company’s Executive
Severance Plan, as in effect on the date hereof (the “Severance Plan”)), at any
time upon fifteen (15) days prior written notice to Contractor.





--------------------------------------------------------------------------------

 

﻿

(b) Company also may terminate this Agreement immediately in its sole discretion
upon Contractor’s material breach of this Agreement or any Project Assignment,
or upon any acts of gross misconduct by Contractor directly affecting this
Agreement, any such termination shall be deemed to be a termination for Cause,
if Contractor’s breach is not cured within thirty (30) days after receipt of
notification of breach.

﻿

(c) Upon such notice of termination, all work performed by Contactor shall
cease, unless otherwise directed by Company, and Company’s obligations shall be
limited to payment for Expenses, as described in the applicable Project
Assignment, incurred by Contractor up to the date of termination.

﻿

6.3



Termination by Contractor.

﻿

(a) Except during the term of a Project Assignment accepted by
Contractor, Contractor may terminate this Agreement, with or without cause, at any time upon fifteen

(15) days’ prior written notice to Company. Upon such notice of termination, all
work performed by Contactor shall cease, unless otherwise directed by Company
Lead Report, and Company’s obligations shall be limited to payment for Expenses,
as described in the Project Assignment, incurred by Contractor up to the date of
termination.

﻿

(b) Contractor may also terminate this Agreement immediately in Contractor’s
sole discretion upon Company’s material breach of this Agreement or any Project
Assignment, if Company’s breach is not cured within thirty (30) days after
receipt of notification of breach.

﻿

6.4 Survival. The rights and obligations contained in Sections 4 (“Intellectual
Property Rights”) and 7 (“Noninterference with Business”) will survive
any termination or expiration of this Agreement.

﻿

7.



Waiver and Termination Rights

﻿

(a) In connection with Contractor’s service as executive officer of the Company,
Contractor was a participant in the Severance Plan, as a Tier 1 Executive. As a
Tier 1 Executive, if the Company terminated Contractor’s employment services
with the Company for

reasons other than Cause, death or disability, Contractor would have been
entitled to severance benefits (including two years of base salary and target
bonus, a pro rata target bonus for the fiscal year in which his services to the
Company end, full or partial accelerated vesting of his outstanding equity
awards, payments for continued health coverage, and other benefits). By
execution of this Agreement, Contractor hereby agrees that he has waived his
rights, if any, to receive severance benefits and any other obligations of the
Company under the Severance Plan. Contractor further agrees that the
Participation Agreement between Contractor and the Company, dated March 27, 2015
shall be terminated effective upon the Effective Date.

﻿



--------------------------------------------------------------------------------

 

(b) In consideration for Contractor’s agreements set forth in
Section 7(a) above, in the event the Company terminates this Agreement without
Cause, or in the event Contractor dies or becomes Disabled (as defined in the
Severance Plan) during the term of this Agreement, then in such event:

﻿

(i) Unless otherwise specified in the Project Assignment, attached hereto as
Exhibit A, all non-performance based equity awards held by Consultant shall
continue to vest through the Consulting End Date (with Consultant receiving
vesting credit on the Consulting End Date for any partial year period determined
by multiplying the number of awards that would have vested on the next scheduled
vesting date following the Consulting End Date by a fraction, the numerator of
which is the number of full and partial months (rounded up) that Consultant was
providing services to the Company since the last vesting date, and the
denominator of which is the number of months in the period beginning on the last
vesting date and ending on the next scheduled vesting date).

﻿

(ii) Consultant’s performance-based equity awards shall remain outstanding (and
shall not terminate) and Consultant shall continue to be eligible to obtain
vested option shares and vested restricted stock units under the
performance-based equity awards if the “Vesting Conditions” set forth in the
performance-based equity awards are satisfied.

﻿

(c) Notwithstanding anything to the contrary in this Section 7, Consultant
acknowledges and agrees that any equity awards that are stock options must be
exercised prior to the applicable 10-year expiration date. Consultant
acknowledges and agrees that other than as specifically modified by this
Agreement, Consultant remains subject to the terms and conditions of his equity
awards and the equity plans under which the equity awards were issued.
Consultant further acknowledges and agrees that extending the period in which he
may exercise his vested stock options by more than ninety (90) days from the
date he ceases to be an employee of the Company will have the effect of
automatically converting any of his stock options that are currently Incentive
Stock Options (“ISOs”) to Non-Qualified Stock Options (“NSOs”). Consultant
further acknowledges that ISOs and NSOs are treated differently under the tax
laws (e.g., upon exercise of an NSO, the exercising party

must pay tax on the spread between the then fair market value of the Company’s
Common Stock and the exercise price paid for the stock), and that he is
responsible for seeking his own legal and tax advice on such matters.

8. Noninterference with Business. During this Agreement, and for a period of two
years immediately following its termination, Contractor agrees not to interfere
with the business of Company in any manner. By way of example and not of
limitation, Contractor agrees not to solicit or induce any employee or
independent contractor to terminate or breach an employment, contractual or
other relationship with Company.

9. Successors and Assigns. Contractor may not subcontract, assign or otherwise
delegate its obligations under this Agreement without Company’s prior written
consent. Any attempt to do so will be void. Company may fully assign and
transfer this Agreement in whole or in part.

10. Notices. Any notice required or permitted by this Agreement shall be in
writing and shall be delivered as follows with notice deemed given as indicated:
(i) by personal delivery when delivered personally; (ii) by overnight courier
upon written verification of receipt; (iii) by telecopy or facsimile
transmission upon acknowledgement of receipt of electronic transmission; or

(iv) by certified or registered mail, return receipt requested, upon
verification of receipt. Notice shall





--------------------------------------------------------------------------------

 

be sent to the addresses set forth above or such other address as either party
may specify in writing.

11. Governing Law. This Agreement shall be governed in all respects by the laws
of the United States of America and by the laws of the State of New Jersey.

12. Severability. Should any provisions of this Agreement be held by a court of
law to be illegal, invalid or unenforceable, the legality, validity and
enforceability of the remaining provisions of this Agreement shall not be
affected or impaired thereby.

13. Waiver. The waiver by Company of a breach of any provision of this Agreement
by Contractor shall not operate or be construed as a waiver of any other
or subsequent breach by Contractor.

14. Injunctive Relief for Breach. Contractor’s obligations under this Agreement
are of a unique character that gives them particular value; breach of any of
such obligations will result in irreparable and continuing damage to Company for
which there will be no adequate remedy at law; and, in the event of such breach,
Company will be entitled to injunctive relief and/or a decree for specific
performance, and such other and further relief as may be proper (including
monetary damages if appropriate).

15. Arbitration. Any controversy or claim (except those regarding Inventions,
Proprietary Information or intellectual property) arising out of or relating to
this Agreement, or breach thereof, shall be settled by arbitration in accordance
with the Commercial Arbitration Rules of the American Arbitration Association ,
and judgment on the award rendered by the arbitrator may be entered in any court
having jurisdiction thereof, provided however, that each party will have a right
to seek injunctive or other equitable relief in a court of law. The prevailing
party will be entitled to receive from the non-prevailing party all costs,
damages, and expenses, including reasonable

attorneys’ fees, incurred by the prevailing party in connection with that action
or proceeding, whether or not the controversy is reduced to judgment or award.
The prevailing party will be that party who may be fairly said by arbitrator(s)
to have prevailed on the major disputed issues. Contractor hereby consents to
the arbitration in the state of New Jersey.

16. Indemnification. Contractor agrees to defend, indemnify, and hold Company
harmless from and against any and all claims, costs, or other fees incurred by
Company as a result of Contractor’s failure to comply with any applicable laws,
rules or regulations, Contractors’ breach of any of the terms of this Agreement,
or Contractor’s services rendered hereunder.

17. Entire Agreement. This Agreement constitutes the entire agreement between
the parties relating to this subject matter and supersedes all prior or
contemporaneous oral or written agreements concerning such subject matter. The
terms of this Agreement will govern all Project Assignments and services
undertaken by Contractor for Company. This Agreement may only be changed by
mutual agreement of authorized representatives of the parties in writing.

﻿

NOTICE: This Agreement does not affect any immunity under 18 USC Sections
1833(b) (1) or (2), which read as follows (note that for purposes of this
statute only, individuals performing work as contractors or consultants are
considered to be employees):

﻿

(1) An individual shall not be held criminally or civilly liable under any
Federal or State trade secret law for the disclosure of a trade secret that (A)
is made (i) in confidence to a Federal, State, or local government official,





--------------------------------------------------------------------------------

 

either directly or indirectly, or to an attorney; and (ii) solely for the purpose
of reporting or investigating a suspected violation of law; or

(B) is made in a complaint or other document filed in a lawsuit or other
proceeding, if such filing is made under seal.

﻿

(2) An individual who files a lawsuit for retaliation by an employer for
reporting a suspected violation of law may disclose the trade secret to the
attorney of the individual and use the trade secret information in the court
proceeding, if the individual (A) files any document containing the trade
secret under seal; and (B) does not disclose the trade secret, except pursuant
to court order.

﻿

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

﻿

Company:Contractor:

﻿

image1.png [atex-20200902xex10_1g001.jpg]image2.png
[atex-20200902xex10_1g002.jpg]Anterix Inc.Brian D. McAuley

﻿

By: By:   

﻿

Name:  Robert H. SchwartzName: Brian D. McAuley

 

Title:  President & Chief Executive OfficerDate:

8/27/2020 | 17:18 PDT

Date:   

8/27/2020 | 15:34 EDT

 

--------------------------------------------------------------------------------

 

INDEPENDENT CONTRACTOR SERVICES AGREEMENT EXHIBIT A

﻿

PROJECT ASSIGNMENT

﻿

Effective Date: September 2, 2020

﻿

﻿

Anterix (the “Company”) is engaging Mr. McAuley (the “Consultant”) to perform
the Services described as follows:

﻿

SERVICES

Senior Advisory Services in the following areas (as requested by Company):
Strategy

Governance Counseling Board Advisory Service

Other Services as may be agreed upon by the parties

﻿

LENGTH OF ENGAGEMENT

This engagement is for thirty-six months from the signing by both parties,
unless earlier terminated as provided herein.

﻿

PROJECT INFORMATION AND FEES:

Duration:12 months (subject to renewal upon written agreement of the
parties for up to two additional 12 month terms)

﻿

Start Date:September 2, 2020

﻿

End Date:September 1, 2021 (“initial term”), unless earlier terminated or
extended as provided herein.

﻿

Total Fees:CASH: $40,000/year payable as follows

﻿

$40,000 on September 2, 2020

$40,000 on September 2, 2021 (if extended for an additional 12 months after the
initial 12 month term)

$40,000 on September 2, 2022 (if extended for an additional 12 months after the
second 12 month term)

﻿

Responsible Contractor:Brian McAuley

﻿

Company Lead Report(s):Morgan O’Brien and Robert Schwartz

﻿

EXPENSES:

Expense reimbursement is (i) limited to required, reasonable, travel
(transportation, lodging and meals), authorized in writing by Company in
advance; and (ii) payable in arrears within 30 days after

 

--------------------------------------------------------------------------------

 

receipt of an itemized invoice and delivery of receipts. Such invoices shall be
submitted by Contractor on a monthly basis.

﻿

VESTING OF PREVIOUSLY GRANTED EQUITY

Notwithstanding any provisions to the contrary contained in Section 7 of the
Agreement to which this Project Assignment is attached, it is acknowledged and
understood by the Parties that all outstanding Anterix equity awards held by
Consultant as of the effective date of this Agreement, shall remain outstanding
and shall continue to vest in accordance with their original terms as Consultant
continues to provide uninterrupted services to Anterix, and pursuant to the
terms of this Agreement.  In the event (i) the Company terminates this Agreement
without Cause during the initial term or any extension thereof, (ii) this
Agreement terminates as a result of Contractor’s death or Disability (as defined
in the Severance Plan) during the term or any extension thereof, or (iii) the
Company does not elect to extend the term of this Agreement through September 1,
2023 (the last day of the second extended 12 month term), then the vesting of
any portion of Consultant’s time-based equity awards outstanding at the time of
such termination or expiration that remain unvested, will accelerate as of the
last day of the Agreement, so that the total number of shares vested hereunder
(whether vested based on Consultant’s provision of uninterrupted  services under
this Agreement or accelerated as provided above) will total 18,761 shares,
regardless of when the Agreement actually ends.

﻿

﻿

IN WITNESS WHEREOF, the parties have executed this Project Assignment as of the
date first written above.

﻿

Company:Contractor:

﻿

Picture 12 [atex-20200902xex10_1g001.jpg]Picture 13
[atex-20200902xex10_1g002.jpg]Anterix Inc.Brian D. McAuley

﻿

By: By:   

﻿

Name:  Robert H. SchwartzName: Brian D. McAuley

Title:  President & Chief Executive OfficerTitle: Consultant

Date:    8/27/2020 | 15:34 EDT

﻿

﻿



 

--------------------------------------------------------------------------------